DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the abstract was received on 06/21/2022 and is accepted.
Response to Amendment
This office action is in response to the amendment filed 06/21/2022. As directed by the amendment- claims 1-4, 8, 17, and 18 are amended. Applicant’s amendments to the claims have overcome each and every objection and some of the rejections previously set forth in the non-final office action mailed 05/24/2022.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1, 2, 7, 8, 9, 11, 12, 15-20 have been fully considered and are persuasive due to the amendments.
Applicant’s arguments, see remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 3-6, 10, 13, and 14 have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bauerlein.
Claim Objections
Claim 19 is objected to because of the following informalities:  claimed 19 has double punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8, 9, 11, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “said unit body having a first end portion and a second end portion located at the both ends of the unit body in the,” is unclear and indefinite. It is unclear and indefinite where the first end portion and second end portion are located. For examination purposes, the limitation will be read as -- said unit body having a first end portion and a second end portion located at the both ends of the unit body in the longitudinal direction,--.
Claims 4, 8, 9, and 18 recite the limitation "the side surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitations “the supply flow paths” and “the drive flow paths” are unclear and indefinite. Only one supply flow path and one drive flow path have been claimed. The recitation of two unit bodies does not mean that all of the limitations of the base claims are brought into the dependent claim.
Regarding claim 9 the limitation “drawn out from the side surfaces of the unit body” is unclear and indefinite. There are two unit bodies claimed and it is unclear and indefinite which unit body the flow paths are drawn out of. For examination purposes, the limitation will be read as -- drawn out from side surfaces of the servo valve unit--.
Claims not specifically reference are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (U.S. Patent no. 4,355,661) in view of Bauerlein (U.S. Patent No. 2,942,837).

    PNG
    media_image1.png
    509
    817
    media_image1.png
    Greyscale

Annotated Figure 2 from Mayer.
Regarding claim 3, Mayer discloses a servo valve unit for driving a pneumatic actuator having a unit body (200a, 200b, 100) constituted by a plurality of body parts (200a, 200b, 100) arranged in an axial direction, wherein said unit body (200a, 200b, 100) comprises: a first valve portion 112 (Col. 4, lines 1-6); a second valve portion 116 (Col. 4, lines 1-6); a first seal member (370) that opens and closes the first valve portion 112 (see Figures 2 and 3); a second seal member (370) that opens and closes the second valve portion 116 (see Figures 2 and 3); a first drive mechanism (300a) for driving the first seal member (370) in the axial direction by a first electric pulse (Col. 7, lines 15-45); a second drive mechanism (300b) for driving the second seal member (370) in the axial direction by a second electric pulse (col. 7, lines 15-45); a supply flow path (see annotated figure above) extending between one end (see annotated figure above) of the unit body (200a, 200b, 100) and the first valve portion (112) in the axial direction (Col. 4, lines 17-22); an exhaust flow path (see annotated figure above) extending between another end (see annotated figure above) of the unit body (200a, 200b, 100) and the second valve portion (116) in the axial direction (Col. 4, lines 17-22); a common flow path (106) connected to the supply flow path (see annotated figure above) and the exhaust flow path (see annotated figure above) via the first valve portion (112) and the second valve portion 114 (see Figure 3); a drive flow path (122) connected to the pneumatic actuator (Col. 4, lines 23-28).
Mayer fails to disclose a fastening member for fastening the plurality of body parts in the axial direction.
Bauerlein teaches a multi valve apparatus comprising a fastening member (55) for fastening a plurality of body parts (13, 52, 53)  in an axial direction (Col. 3, lines 27-35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mayer to provide a fastening member for fastening the plurality of body parts in the axial direction, as taught by Bauerlein. Doing so would allow the body parts to be removable and easy coupled and uncoupled.
Regarding claim 10, Mayer as modified teaches the invention as essentially claimed, and further teaches the first and second electric pulse having a frequency, but fails to teach wherein the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more.
Since applicant has not disclosed that having the frequencies being 100Hz or more solves and stated problem or is for any particular purpose above the fact that it is faster, and it appears that the drive mechanisms of Mayer would perform equally well at the frequencies as claimed by applicant, it would have been an obvious matter of design choice, to one of ordinary skill in the art at the time the invention was effectively filed, to have modified the drive mechanisms of Mayer to have the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more for the purpose of having a faster operating valve.
Regarding claim 14, Mayer as modified teaches the invention as essentially claimed, and further teaches wherein each of the first drive mechanism (300a) and the second drive mechanism (300b) have a solenoid, and the solenoids (300a, 300b) of the first drive mechanism (300a) and the second drive mechanism (300b) are arranged adjacent to each other with a single magnetic plate member (364) interposed therebetween (Col. 6, lines 37-55).
Regarding the limitation “a single magnetic plate member” the transitional phrasing for the claims is comprising and therefore additional elements beyond what is claimed still read on the claim.
Further regarding the limitation “adjacent”, the claim requires a magnetic plate member between the two adjacent solenoids. Therefore, the solenoids are not connected or directly next to each other (one definition of adjacent). Therefore, the claim will be interpreted using the broad definition of adjacent - “not distant” (https://www.merriam-webster.com/dictionary/adjacent) as defined by Merriam-Webster.
Claim 4-6 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Bauerlein, in further view of Brenner et al. (U.S. 2017/0108129).
Regarding claim 4, Mayer discloses the invention as essentially claimed, but fails to disclose wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the servo valve unit.
Brenner teaches a valve assembly wherein there are two unit bodies (2, 2a) and the two of the unit bodies (2, 2a) are opposed to each other, supply flow paths of the two unit bodies (2, 2a) are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies (2, 2a) are drawn out from side surfaces of the servo valve unit (see paragraphs 0080-0083; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Mayer to provide wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit bodies, as taught by Brenner, since a mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 5, Mayer as modified teaches the invention as essentially claimed, and further teaches the first and second electric pulse having a frequency, but fails to teach wherein the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more.
Since applicant has not disclosed that having the frequencies being 100Hz or more solves and stated problem or is for any particular purpose above the fact that it is faster, and it appears that the drive mechanisms of Mayer would perform equally well at the frequencies as claimed by applicant, it would have been an obvious matter of design choice, to one of ordinary skill in the art at the time the invention was effectively filed, to have modified the drive mechanisms of Mayer to have the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more for the purpose of having a faster operating valve.
Regarding claims 6 and 13, Mayer as modified teaches the invention as essentially claimed, and further teaches wherein each of the first drive mechanism (300a) and the second drive mechanism (300b) have a solenoid, and the solenoids (300a, 300b) of the first drive mechanism (300a) and the second drive mechanism (300b) are arranged adjacent to each other with a single magnetic plate member (364) interposed therebetween (Col. 6, lines 37-55).
Regarding the limitation “a single magnetic plate member” the transitional phrasing for the claims is comprising and therefore additional elements beyond what is claimed still read on the claim.
Further regarding the limitation “adjacent”, the claim requires a magnetic plate member between the two adjacent solenoids. Therefore, the solenoids are not connected or directly next to each other (one definition of adjacent). Therefore, the claim will be interpreted using the broad definition of adjacent - “not distant” (https://www.merriam-webster.com/dictionary/adjacent) as defined by Merriam-Webster.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 7, 8, 9, 11, 12, 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753